Opinion by
Orlady, J.,
The refusal of appellant’s only point, — “ Under all the evidence in this case, the verdict should be for the defendant,” is the sole error assigned.
A careful examination of the evidence discloses a number of *109important, positive and direct contradictions between the plaintiff’s and defendant’s testimony on material questions, which could be settled only by submission to the jury under proper instructions.
Whether the motorman was negligent, or the plaintiff contributed in any degree to the injury; whether the horse was run into by the car, or backed against the side of the car; whether tlie accident was the result of a sudden emergency, the speed of the car, the conduct of the rider and motorman; the cause of the accident and the incidents attending the collision, were all fairly submitted in an impartial charge.
We cannot relieve against the finding of the facts by the jury, and the judgment is affirmed.